875 F.2d 864
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard JOHNSON, Plaintiff-Appellant,v.Robert BROWN;  Marjorie Van Ochten, Defendants-Appellees.
No. 89-1426.
United States Court of Appeals, Sixth Circuit.
May 23, 1989.

Before MILBURN and DAVID A. NELSON, Circuit Judges and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
The papers before the court indicate that plaintiff-appellant Richard Johnson filed a civil rights action in the District Court for the Eastern District of Michigan on August 17, 1987.  Due to Johnson's failure to provide a correct address, however, the appellees had not been served with the complaint as of March 28, 1989.  Consequently, the district court entered an order directing Johnson to provide accurate addresses for the appellees and admonishing him that the failure to comply might result in the dismissal of the complaint.  Appellant then filed this appeal.


3
Our jurisdiction is generally limited to appeals from final judgments or certain specified interlocutory orders.  28 U.S.C. Secs. 1291 and 1292.  The district court's order instructing appellant to provide the correct addresses for appellees clearly does not fall within either of those categories.


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.